BRICKELL, C. J.
It is apparent that in the settlement the bill impeaches, each party had equal knowledge in reference to the only disputed fact, and equal opportunities for' ascertaining their respective rights. ■ They were endeavoring in a liberal and just spirit, fairly to adjust their respective claims. "Whether Barker obtained by the settlement any concession to which.he was not entitled, depends materially upon the fact, as yet unascertained, the true boundary line of the land he had purchased of McGuire and wife. If he obtained more than he was in strict right entitled to, it was accorded to him freely and voluntarily. There can be no compromises — no peaceable settlements of doubtful or disputed rights, if this settlement could be successfully impeached and overruled. When the settlement was made, each party knew the right was with the one or the other. The material fact, the real boundary line of the land, whether it was as represented by McGuire, when he made the sale to Barker,, or as shown by the Bryant survey, was readily ascertainable-by a survey, either party could have had made, and could have made if not conclusive, prima facie evidence against the other. McGuire's knowledge in reference to this fact, if not superior, was equal to Barker’s. Waiving all further iñquiry into, and discussion of this fact, they agree on terms of’ settlement, and it is fully executed. If it was now ascertained beyond doubt that the representation made by McGuire was strictly true, and that Barker had obtained all to which the contract of purchase entitled him, the settlement could not in the absence of fraud or undue influence be set aside. It was valid and binding when made, not dependent on any future ascertainment of the fact about which there was dispute. Whether the right was with the one or the other, it was Avaived.—1 Story’s Eq. § 131. This was the view of" the chancellor, and his decree is affirmed.